Citation Nr: 1033563	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  07-19 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1950 to September 
1951.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a July 2006 rating decision by the above Department 
of Veterans Affairs (VA) Regional Office (RO).  The appeal has 
been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In his November 2006 Notice of Disagreement, the Veteran 
asserted entitlement to non-service-connected disability 
pension.  The RO responded with a letter dated August 2006 
(possibly a typographical error) in which it informed the 
Veteran it was working on his application for pension and 
enclosed necessary documentation to support his claim.  
However, it does not appear that the claim has been 
adjudicated by the RO.  Thus, the issue of entitlement to 
pension benefits has been raised by the record, but has 
not been adjudicated by the RO.  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the RO for appropriate action.  


FINDINGS OF FACT

1.  A June 1968 Board decision denied service connection for a 
psychiatric disorder, and no appeal was filed.

2.  The evidence associated with the claims file subsequent to 
the June 1968 Board decision was not previously submitted for 
consideration, but does not relate to an unestablished fact 
necessary to establish the claim, is redundant, and does not 
raise a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The June 1968 Board decision, which denied service connection 
for a psychiatric disorder, is final.  38 U.S.C.A. § 7266 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 20.1100, 20.1104 (2009).  

2.  The evidence received subsequent to the June 1968 Board 
decision is not new and material, and the claim for service 
connection for schizophrenia is not reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1) (2009).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the claim 
and notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  To satisfy this requirement, the Secretary is 
required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter that 
describes what evidence would be necessary to substantiate those 
elements required to establish service connection that were found 
insufficient in the previous denial.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
and, as discussed herein, the Board has identified none.

In March 2006, VA sent the Veteran a letter informing him of the 
types of evidence needed to substantiate his claim and its duty 
to assist him in substantiating his claim under the VCAA.  The 
letter informed the Veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as medical records, 
employment records, or records from other Federal agencies.  The 
Veteran was advised that it is his responsibility to provide or 
identify, and furnish authorization where necessary for the RO to 
obtain, any supportive evidence pertinent to his claim.  See 38 
C.F.R. § 3.159(b)(1).  Although no longer required, the appellant 
was also asked to submit evidence and/or information in his 
possession to the RO.  A separate March 2006 letter describes how 
VA determines disability ratings and effective dates.  Further, a 
March 2008 letter explains that the Veteran's claim was 
previously denied, informs the Veteran of the basis for the 
previous denial, and advises him that new and material evidence 
is required to reopen his claim.  It defines what the new and 
material evidence should address, as well.   

The Board acknowledges that the content of the March 2006 letters 
did not fully comply with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as later amended, regarding 
VA's duty to notify and assist.  However, the Board finds that 
any error in notice is non-prejudicial.  Although the Veteran did 
not receive Kent notice until after initial adjudication of the 
claim, it is clear that he was provided with the opportunity to 
participate in the processing of his claim so as to render any 
defect in notice non-prejudicial.  For example, the July 2006 
rating decision, November 2006 SOC, and July 2008 SSOC explained 
the basis for the RO's action, and the SOC and SSOC provided him 
with additional 60-day periods to submit more evidence.  In 
addition, the claim was readjudicated in the July 2008 SSOC after 
proper notice was sent.  Moreover, the benefit being sought is 
not being granted in this case, so the Board will not reach the 
issue of disability rating or effective date discussed by the 
Court in Dingess.

It appears that all obtainable evidence identified by the Veteran 
relative to his claim has been obtained and associated with the 
claims file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of record, 
which would need to be obtained for a fair disposition of this 
appeal.  

It is the Board's conclusion that the Veteran has been provided 
with every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Moreover, the 
Veteran has not identified any evidence which he would have 
submitted if Kent notice had been provided earlier. 

With regard to VA's duty to assist, VA obtained the Veteran's 
service treatment records (STRs), treatment records from the 
Albuquerque VA Medical Center (VAMC), and private treatment 
records.  The Board finds that a VA examination is not necessary 
to fulfill VA's duty to assist.  In determining whether the duty 
to assist requires that a VA medical examination be provided or 
medical opinion obtained with respect to a veteran's claim for 
benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence 
of a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that an 
event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an applicable 
presumption period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical evidence 
of record to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

In this case, there is no medical documentation of a current 
disability.  Moreover, no medical evidence of record suggests a 
causal relationship between any current mental disorder and 
active service.  Accordingly, an examination is not required 
here, even under the low threshold of McLendon.  

Accordingly, we find that VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of Appeals 
for Veteran Claims has held that such remands are to be avoided.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

II.  New and Material Evidence to Reopen the Claim
 
In January 1953, the Veteran raised a claim of entitlement to 
service connection for enuresis due to immaturity of reaction 
with schizoid features.  This claim was denied in an April 1953 
rating decision.  

The Veteran filed a request to reopen the claim, and it was again 
denied in July and October 1967 rating decisions.  The Veteran 
appealed the October 1967 rating decision to the Board, which 
confirmed the RO's denial of service connection for a 
genitourinary or psychiatric disorder manifested by enuresis in a 
June 1968 decision.  The Veteran did not appeal the case to the 
Court of Appeals for Veterans Claims.  Consequently, the decision 
of the Board was final based upon the evidence then of record.  
See 38 U.S.C.A. § 7266; 38 C.F.R. §§ 20.1100, 20.1104.

In February 2006, the Veteran filed a request to reopen his claim 
for service connection for schizophrenia.  The claim was denied 
in a July 2006 rating decision that is the subject of the instant 
appeal.  

Based on the procedural history outlined above, the issue for 
consideration with respect to the Veteran's claims is whether new 
and material evidence has been received to reopen the claim.  

It appears that the RO addressed the schizophrenia claim on the 
merits in its July 2006 rating decision.  However, the 
preliminary question of whether a previously denied claim should 
be reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim on its merits.  
Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. 
Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, regardless of 
the manner in which the RO characterized the issue, the initial 
question before the Board is whether new and material evidence 
has been presented.  

Effective from August 29, 2001, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2009).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  However, lay assertions of 
medical causation cannot serve as the predicate to reopen a claim 
under section 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence has 
been submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of all 
evidence of record, but only after ensuring that the duty to 
assist the Veteran in developing the facts necessary for his 
claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 
(1999), but see 38 U.S.C.A. § 5103A (eliminating the previous 
requirement of a well-grounded claim).

The evidence of record at the time of the last final June 1968 
Board decision denying the Veteran's claim of entitlement to 
service connection for a psychiatric disorder included service 
treatment records (STRs) and a VA examination from October 1967.       

The STRs included an August 1950 enlistment examination report 
with a normal psychiatric examination.  However, in 1951, it was 
noted that the Veteran had several incidents of enuresis.  
Records from the U.S. Air Force Hospital at Elmendorf Air Force 
Base in Alaska show that the Veteran was admitted to the hospital 
in April 1951 for enuresis.  He reported a history of bedwetting 
from childhood.  Mental examination revealed an emotional, 
immature male in no apparent disturbance.  He was noted to be 
slightly depressed.  The diagnosis was immaturity with 
symptomatic habit, reaction, enuresis.  

The Veteran's records also included a Report of Proceedings of 
Board of Officers, which convened to determine whether the 
Veteran should be discharged prior to expiration of his term of 
service under the provisions of AR 615-369.  According to the War 
Department Technical Manual of Military Justice Procedure, TM 27-
255, published in 1945, under the provisions of AR 615-369, an 
enlisted man may be administratively discharged from the service 
if he gives evidence of habits or traits of character which serve 
to render his retention in the service undesirable, or is 
disqualified for service, physically or in character, through his 
own misconduct or if he is inapt, does not possess the required 
degree of adaptability to military service, or is disqualified 
because of enuresis.  The Board of Officers called several 
witnesses who testified regarding the Veteran's history of 
bedwetting in service, and the Board concluded that the Veteran 
was to be discharged from service because of unsuitability, 
citing to evidence of habits or traits of character manifested by 
frequent acts of bedwetting, and his commission of frequent 
offenses not warranting trial by court-martial.  

The Veteran's September 1951 separation examination report showed 
a normal psychiatric evaluation.  However, on the day of his 
discharge, he was admitted to the VA Hospital in Portland, 
Oregon, where he was diagnosed with schizophrenic reaction, 
simple type, manifested by apathy, impoverishment of human 
relationships, with nocturnal enuresis.  It was noted that the 
condition was untreated and unchanged, and that the Veteran had 
had schizoid features since childhood.  

Over one year later, in December 1952, the Veteran was again 
hospitalized at the VA Hospital in Spokane, Washington, where he 
was diagnosed with immaturity with symptomatic habit disturbance 
manifested by nocturnal enuresis.  

The October 1967 VA examiner assessed immaturity reaction with 
some manifestations of schizoid personality, and some 
manifestations of immaturity such as bedwetting.  The examiner 
opined that the Veteran was not schizophrenic, and opined that he 
had never been schizophrenic.  Rather, his symptoms fell under 
the general heading of the personality and character disorder 
type.  

Based on the above evidence, the claim was denied.  Specifically, 
the Board in June 1968 determined that, although schizophrenic 
reaction was diagnosed on one brief period of hospitalization, 
further examinations over a number of years did not show any 
psychosis.  Rather, the psychiatric abnormality diagnosed in 
service and on current examinations was a personality disorder, 
which, by its nature, pre-existed service, and was not recognized 
as an acquired disease for which service connection could 
properly be granted.    

Evidence added to the record since the time of the last final 
denial of the Veteran's claim in June 1968 includes private 
treatment records and outpatient records from the Albuquerque 
VAMC, and testimony from the Veteran at a September 2007 Decision 
Review Officer (DRO) hearing.  A February 2006 treatment note 
from Carrizozo Health Center indicates the Veteran reported that 
he was discharged from the military as a schizophrenic.  However, 
neither the private treatment records nor the VAMC records 
contain any symptoms or diagnoses of mental health disorders.  A 
January 2008 VAMC note indicates the Veteran had experienced 
urinary incontinence in the past year, but there were no 
associated mental health problems.  At the September 2007 DRO 
hearing, the Veteran testified that he had experienced enuresis 
as a child, but it had stopped until he entered active service.  
He further stated that he was separated from the other soldiers 
due to the enuresis problem, and that the military indicated on 
his separation papers that he was schizophrenic, and that the 
condition had existed prior to his entrance into service.  The 
Veteran testified that, when he was discharged, he was taking a 
bus back home when he lost consciousness and then woke up in the 
Portland VA Hospital, where he stayed for two weeks, not in the 
psychiatric ward.  He further testified that he was not currently 
taking any medications for schizophrenia.     

The evidence added to the record since the previous June 1968 
denial does not constitute new and material evidence.  It does 
not address the existence of a current disability, which is an 
unestablished fact necessary to substantiate the claim.  Further, 
it is redundant, as the Veteran merely reiterated his prior 
contentions in his DRO hearing testimony.  Finally, it does not 
raise a reasonable possibility of substantiating the psychiatric 
disorder claim.  Therefore, the Board finds that the criteria 
under 38 C.F.R. § 3.156(a) have not been satisfied, and the claim 
cannot be reopened.  


ORDER

New and material evidence having not been submitted, the request 
to reopen the claim of entitlement to service connection for 
schizophrenia is denied.  



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


